Citation Nr: 0926260	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  07-01 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD), prior to January 
13, 2009.  

2.  Entitlement to a rating in excess of 50 percent for PTSD, 
from January 13, 2009.  

3.  Entitlement to a rating in excess of 10 percent for 
service-connected residuals of a left ankle injury with 
arthritis.  

4.  Entitlement to a rating in excess of 10 percent for 
service-connected residuals of a right knee injury, prior to 
January 13, 2009.  

5.  Entitlement to a rating in excess of 20 percent for 
service-connected residuals of a right knee injury, from 
January 13, 2009.  




REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to May 
1954.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2006 rating decision in which the RO and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania granted 
service connection and assigned an initial 10 percent rating 
for PTSD, and granted an increased, 10 percent, rating for 
service-connected residuals of a left ankle injury with 
arthritis, each, effective August 9, 2005; continued a 
noncompensable (0 percent) rating for service-connected 
residuals of a right knee injury; and denied claims for 
service connection for right ankle arthritis, claimed as 
secondary to the service-connected left ankle disability and 
for service connection for left knee arthritis, claimed as 
secondary to the service-connected right knee disability.  
The Veteran filed a notice of disagreement (NOD) in June 
2006.  

In an October 2006 rating decision, which was issued to the 
Veteran in January 2007, a Decision Review Officer (DRO) at 
the New York RO granted an initial 30 percent rating for 
PTSD, and granted an increased, 10 percent, rating for 
service-connected residuals of a right knee injury, effective 
August 9, 2005 (the date of the claim for an increased 
rating).  The RO issued a statement of the case (SOC) in 
October 2006, and the Veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
January 2007.

In May 2008, the Veteran and his wife testified during a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record.

In September 2008, the Board denied service connection for 
right ankle arthritis, to include as secondary to service-
connected residuals of a left ankle injury with arthritis, 
denied service connection for left knee arthritis, to include 
as secondary to service-connected residuals of right knee 
injury, and remanded the claims remaining on appeal to the RO 
via the Appeals Management Center (AMC) in Washington, DC, 
for further development.  After completing the requested 
development, the AMC granted a 50 percent rating for PTSD and 
a 20 percent rating for residuals of right knee injury, each 
effective January 13, 2009, but denied a rating in excess of 
10 percent for residuals of left ankle injury with arthritis 
(as reflected in a March 2009 rating decision and a March 
2009 supplemental SOC (SSOC), each issued to the Veteran in 
April 2009)), and returned these matters to the Board for 
further appellate consideration.  

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for PTSD, 
the Board has characterized this claim in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, while the AMC has granted a higher rating of 50 
percent for PTSD, and a higher rating of 20 percent for the 
residuals of right knee injury, inasmuch as higher ratings 
for each disability are available before and after the 
effective dates of the higher ratings, and the Veteran is 
presumed to seek the maximum available benefit for a 
disability, the Board has characterized these issues as 
reflected on the title page.  See A.B. v. Brown, 6 Vet. App. 
35, 38 (1993).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  From August 9, 2005, the effective date of the grant of 
service connection, to January 7, 2009, the Veteran's PTSD 
was manifested by depressed mood, anxiety, sleep impairment, 
nightmares, and flashbacks; these symptoms are indicative of 
no more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  

3.  Since January 7, 2009, the Veteran's PTSD has been 
manifested by panic attacks more than once a week, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships; these symptoms are indicative of no more than 
occupational and social impairment with reduced reliability 
and productivity.  

4.  Prior to January 13, 2009, the Veteran's service-
connected residuals of a left ankle injury with arthritis 
were manifested by no more than moderate limitation of 
motion.  

5.  Since January 13, 2009, the Veteran's service-connected 
residuals of a left ankle injury with arthritis included 
marked limitation of motion.  

6.  Prior to July 28, 2006, the Veteran's service-connected 
residuals of a right knee injury were manifested by X-ray 
evidence of degenerative changes, complaints of pain with 
evidence of pain on motion, but with flexion limited to no 
less than 70 degrees, extension limited to no more than 5 
degrees, and no medical evidence of instability.  

7.  From July 28, 2006 to January 13, 2009, the Veteran's 
service-connected residuals of a right knee injury included 
complaints of pain with extension limited to no more than 20 
degrees, no objective evidence of limitation of flexion, and 
no medical evidence of instability.  

8.  Since January 13, 2009, the Veteran's service-connected 
residuals of a right knee injury included X-ray evidence of 
degenerative changes, complaints of pain with evidence of 
pain on motion, but with flexion limited to no less than 50 
degrees, extension limited to no more than 15 degrees, and no 
medical evidence of instability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for PTSD, for the period from August 9, 2005, to 
January 7, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.20, 4.130, Diagnostic Code (DC) 9411 (2008).  

2.  The criteria for a 50 percent, but no higher, rating for 
PTSD, are met from January 7, 2009.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.20, 4.130, DC 9411 (2008).  

3.  The criteria for a rating in excess of 10 percent for 
service-connected residuals of a left ankle injury with 
arthritis, for the period prior to January 13, 2009, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.6, 
4.7, 4.40, 4.45, 4.71, 4.71a, DC 5271 (2008).  

4.  With resolution of all reasonable doubt in the Veteran's 
favor, the criteria for a 20 percent rating for residuals of 
a left ankle injury with arthritis, from January 13, 2009, 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.6, 
4.7, 4.40, 4.45, 4.71, 4.71a, DC 5271 (2008).  

5.  The criteria for a rating in excess of 10 percent for 
service-connected residuals of a right knee injury, for the 
period prior to July 28, 2006, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
DCs 5260, 5261 (2008).  

6.  With resolution of all reasonable doubt in the Veteran's 
favor, the criteria for a 30 percent rating for residuals of 
a right knee injury, for the period from July 28, 2006 to 
January 13, 2009, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5261 (2008).  

7.  The criteria for a rating in excess of 20 percent for 
service-connected residuals of a right knee injury, since 
January 13, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5261 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board also is aware of the recent decision of the United 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court held that, in rating cases, VA must notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a September 2005 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claims for increased 
ratings for the service-connected left ankle and right knee 
disabilities.  An October 2008 post-rating letter advised the 
Veteran of the information and evidence needed to 
substantiate his claim for an initial rating in excess of 30 
percent for PTSD, as well as his claims for increased ratings 
for the service-connected left ankle and right knee 
disabilities.  Both of these letters provided notice 
regarding what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  The September 2005 letter specifically 
informed the Veteran to submit any evidence in his possession 
pertinent to the claims (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect).  The October 
2008 letter provided the Veteran with information pertaining 
to the assignment of disability ratings and effective dates, 
as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  After 
issuance of the foregoing notice, and opportunity for the 
Veteran to respond, the March 2009 SSOC reflects 
readjudication of the claims.  Hence, the Veteran is not 
shown to be prejudiced by the timing of the latter notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

As regards the requirements of Vazquez-Flores, the October 
2008 letter specifically stated that VA would consider the 
impact of the condition and symptoms on employment and daily 
life as well as specific test results, such as range of 
motion tests, in determining the disability rating.  The 
October 2008 letter also provided examples of the types of 
medical and lay evidence that the Veteran could submit or ask 
VA to obtain that would be relevant to establishing 
entitlement to increased compensation, and included the 
pertinent rating criteria for evaluating the Veteran's 
service-connected left ankle and right knee disabilities.  
The Board finds that the October 2008 letter satisfies the 
notice requirements of Vazquez-Flores.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the reports of November 2005, 
December 2005 and January 2009 VA examinations.  Also of 
record and considered in connection with the appeal is the 
transcript of the Veteran's May 2008 hearing, along with 
various statements submitted by the Veteran and his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record is 
warranted. 

The Board has also considered the fact that, in the September 
2008 remand, the RO was instructed to specifically request 
that the Veteran provide sufficient information and 
authorization to obtain all medical evidence from several 
private providers, specifically, Alberta Varela, M.D. and 
Colleen M. Garvey, L.C.S.W.  In the October 2008 VCAAA 
letter, the AMC asked the Veteran to provide sufficient 
information and authorization to obtain all medical records 
from his private doctors who had treated him for his knees, 
ankles, and mental health, and specifically noted that he 
indicated he had received treatment from Alberta Varela and 
Colleen Garvey.  He was instructed to complete and return 
enclosed VA Forms 21-4242 (Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA)) for each health care provider.  The Veteran did not 
submit any VA Forms 21-4142 in response to this letter, 
rather, in March 2009, the AMC received a letter from the 
Veteran's private psychiatrist.  VA is only obligated to 
obtain records that are adequately identified and for which 
necessary releases have been received. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  As the Veteran has not provided release 
forms for more recent private treatment records; it is not 
possible for VA to obtain them; hence, no further RO action 
in this regard is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

A.  Higher Ratings for PTSD

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating since the grant of service connection, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.

The January 2006 rating decision granted service connection 
and assigned an initial 10 percent rating for PTSD, pursuant 
to DC 9411, effective August 9, 2005.  In the October 2006 
rating decision, the RO granted a higher initial rating of 30 
percent for PTSD.  Thereafter, in a March 2009 rating 
decision, the AMC assigned a 50 percent rating for PTSD from 
January 13, 2009, reportedly, the date of the Veteran's most 
recent VA examination.  

As noted above, the Veteran's PTSD has been rated pursuant to 
DC 9411.  However, the actual criteria for rating the 
Veteran's disability are set forth in a General Rating 
Formula for evaluating psychiatric disabilities other than 
eating disorders.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 30 percent rating 
is assigned when there  is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of  inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of long and short-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of  motivation and mood; and 
difficulty in establishing or maintaining effective work and 
social relationships.  

A 70 percent rating is assigned for occupational and social  
impairment with deficiencies in most areas, such as school, 
work, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessive rituals which  
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect to personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and  
maintain effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to symptoms such as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  However, the GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, the GAF score must be considered in light of 
the actual symptoms of the veteran's disorder, which provide 
the primary basis for the rating assigned.  See 38 C.F.R. § 
4.126(a).




1.  Prior to January 7, 2009

During the period from the grant of service connection, 
August 9, 2005, to January 7, 2009, the Veteran received VA 
and private treatment for PTSD and was afforded a VA 
examination in November 2005.  

Records of private treatment from April 2002 to August 2005 
include an August 2005 letter, in which the Veteran's 
psychiatrist reported that he had treated the Veteran from 
1985 to 1988 and from April 2002 to the present.  The 
psychiatrist reported that his diagnoses were bipolar 
disorder and PTSD.  He described the Veteran's symptoms as 
anxiety, agitation, explosive angry outbursts, recurrent 
nightmares and depression.  In an August 2005 letter, the 
Veteran's private social worker reported that she began 
treating the Veteran in December 1999.  She indicated that he 
presented with depression for long periods of time, an 
inability to sleep at some times, and excessive sleep at 
other times.  She stated that he stopped attending treatment 
in September 2003, but returned in April 2005, when he first 
described nightmares.  She reported that, as of April 2005, 
the Veteran's diagnosis included PTSD, with a GAF score of 
35.  

Records of treatment from the Babylon Vet Center from June to 
October 2005 include a July 2005 mental status evaluation.  
The Veteran was oriented to person, place, and time, with 
neat appearance, friendly and cooperative manner, normal 
memory function, and appropriate affect.  There was a 
retarded pace of speech and judgment was fair.  There was no 
evidence of delusions, disorganized thinking, or 
hallucinations.  The Veteran denied suicidal and homicidal 
thoughts, but described sleep disturbance due to sleep apnea 
and dreams.  

On VA examination in November 2005, the Veteran indicated 
that he had worked as a mason tender from the time of his 
discharge from service until 1977, when a back injury forced 
him to retire on disability.  He reported that he had worked 
for a number of companies, but did not recall any significant 
occupational impairment because of psychiatric symptoms.  The 
Veteran attributed his unemployment to his back injury, 
alcohol abuse, and a mood disorder (the examiner noted that 
the Veteran was diagnosed with bipolar disorder in the 
1980s).  The Veteran reported that he had been married for 
more than 40 years, and had four children.  He indicated that 
he ended most of his friendships a number of years earlier 
because of people taking advantage of him, and asking him to 
do things for them, but added that he saw three of his adult 
children regularly, and described a stable but argumentative 
relationship with his wife.  The examiner commented that the 
Veteran's alcohol abuse likely resulted in considerable 
social impairment until 1991, when he attained sobriety, 
adding that the effect of PTSD symptoms on his social 
functioning was very difficult to determine, given his memory 
problems, history of substance abuse, and non-service related 
mood disorder.  

The Veteran complained of a long history of depression, and 
reported that his wife told him he screamed in his sleep.  He 
described a recurring memory of seeing two trees putting 
their branches together and shaking hands in Korea.  He 
stated that he had significant word finding difficulties and 
highly variable problems with short and long term recall.  

On mental status examination, the Veteran was carelessly 
dressed, appropriately groomed, and alert in all spheres.  
His manner was quite cheerful while speaking about his combat 
experience.  Speech was spontaneous and at normal rate and 
rhythm, but marked by hesitations related to word finding 
difficulties.  Thinking was generally goal-oriented and 
relevant, without evidence of formal thought disorder.  The 
Veteran described past visual hallucinations, but denied 
current hallucinations or delusions.  Mood was upbeat and 
expansive.  Affect was cheerful and sometimes incongruent 
with thought content.  The Veteran denied panic attacks, 
phobias, obsessive thoughts, or rituals that interfered with 
functioning.  Long term recall was highly inconsistent, and 
the Veteran occasionally had significant word finding 
difficulties, but MMSE testing did not show significant 
deficits.  The Veteran described highly variable sleep 
patterns.  Judgment and insight were present.  

The examiner commented that the Veteran had a long history of 
bipolar disorder, currently relatively well-controlled with 
medication, and reported prolonged alcohol and opiate 
dependence until 1991.  The examiner opined that both 
disorders had resulted in substantial social and occupational 
impairment and were less likely than not related to military 
service.  He further opined that, while the Veteran was 
currently displaying highly variable but significant 
cognitive deficits (word finding difficulties and inability 
to recall intermediate and distant events and dates) that 
might have a neurological basis, such deficits were less 
likely than not related to symptoms of PTSD.  

The Axis I diagnoses were bipolar disorder, II, in partial 
remission, cognitive disorder, not otherwise specified (NOS), 
and PTSD, chronic.  The examiner assigned a current GAF score 
of 40, reflecting signs of cognitive disorder, NOS (word 
finding difficulties, disinhibition, confusion, and 
inconsistent recall); bipolar disorder (periodic depression, 
disturbed sleep patterns), and PTSD (occasional dreams about 
combat, and avoidance of reminders of combat experience), 
with a GAF score of 40-50 in the past year.  The examiner 
added that the Veteran's functional impairment was due 
largely to his bipolar and cognitive disorders, and his 
symptoms of PTSD alone would likely result in an estimated 
GAF of 61 to 65.  He commented that the Veteran's symptoms of 
bipolar disorder and cognitive disorder were primarily 
responsible for his social and occupational impairment, and 
his PTSD symptoms were very mild and recurred only 
intermittently.

Records of VA treatment from November 2005 to January 2009 
reflect diagnoses of and treatment for PTSD.  During 
psychiatric treatment in November 2005, the Veteran reported 
that he was involved in social activities.  Mood was anxious, 
affect was appropriate, and thought process was 
circumstantial, although thought content was appropriate.  
The Veteran denied hallucinations and delusions.  He reported 
sleep disturbance, but denied flashbacks.  He described a 
reoccurring nightmare about an incident in service in Korea.  
He admitted to past suicidal thoughts, but denied any 
recently.  During treatment later that day, however, he 
reported suicidal thoughts with a plan to overdose or shoot 
himself for more than two years.  The Veteran described 
flashbacks and nightmares of the Korean War.  Despite his 
reports of suicidal thoughts, he denied suicidal ideation, 
plan, and intent, on mental status examination.  The Axis I 
diagnosis was PTSD, and a GAF score of 50 was assigned.  
During treatment later that month, the Veteran had normal 
grooming, hygiene, attention, concentration, mood, affect, 
recent and remote memory, and thought processes.  He denied 
hallucinations and suicidal or homicidal ideation or plan.  
Judgment, insight, and impulse control were good.   He 
reported that he was sleeping and eating fine, although he 
felt tired at times.  He indicated that he felt helpless, and 
reported flashbacks and nightmares.  The Axis I diagnosis was 
PTSD, and a GAF score of 50 was assigned.  

Mental status examinations in January, February, March, 
April, May, June, August, September 2006 revealed normal 
grooming, hygiene, concentration, affect, mood, thought 
processes, and recent and remote memory.  The Veteran denied 
hallucinations and suicidal or homicidal ideation, plan, or 
intent.  Judgment, insight, and impulse control were good.  
In January 2006, the Veteran reported nightmares, flashbacks, 
and an inability to get out of bed.  In May 2006, he 
described depressed and angry mood.  In June 2006, he stated 
that he had increased anxiety, mood swings, flashbacks and 
nightmares.  A nursing note from the same date in June 
reflects that the Veteran described a "little bit" of 
hallucinations, with sleep disturbance, and flashbacks.  The 
Axis I diagnosis following the foregoing examinations was 
PTSD, and GAF scores ranging from 48 to 50 were assigned.   

The Veteran was treated by a psychiatrist in July 2006, just 
over a week following cholecystectomy.  The Veteran gave a 
long history of PTSD and depression.  On mental status 
examination mood was sad and affect was appropriate.  Speech 
was tangential at times, and the Veteran was depressed, but 
denied any suicidal thought.  He reported flashbacks and the 
physician described memory as impaired, and insight and 
judgment as poor.  The diagnosis was bipolar, depressed by 
history.  During a psychiatry consult in August 2006, the 
Veteran was alert and oriented times three.  Speech was goal-
oriented and normal in rate, pattern, and content.  There 
were no audio or visual hallucinations, or suicidal or 
homicidal ideations.  Mood was positive.  

A December 2007 record of VA treatment for prostate cancer 
reflects that the Veteran was staying in the hoptel, but had 
a panic attack and left to go home.  On mental status 
examination in February 2008, grooming, hygiene, 
concentration, thought processes, and recent and remote 
memory were normal.  Speech was spontaneous and coherent, and 
affect was pleasant.  The Veteran denied hallucinations and 
suicidal or homicidal ideation, plan, or intent.  Judgment, 
insight, and impulse control were good.  The Axis I diagnosis 
was PTSD and a GAF score of 48 was assigned.  In May 2008, 
mental status examination again revealed grooming, hygiene, 
concentration, thought processes, and recent and remote 
memory to be normal.  The Veteran denied hallucinations and 
suicidal or homicidal ideation, plan, or intent.  Judgment, 
insight, and impulse control were fair.  The Axis I diagnoses 
were PTSD and bipolar disorder, and a GAF score of 55 was 
assigned.  

During the May 2008 hearing, the Veteran described 
nightmares, which his wife reported occurred at least five 
nights a week.  The Veteran also described flashbacks, and 
his wife added that he had panic attacks almost everyday.  He 
indicated that he did not go out in public a lot, and rarely 
got out of bed.  

A report of VA primary care treatment in June 2008 reflects 
that the Veteran had no complaints of depression, but 
reported panic attacks.  The assessment included 
PTSD/depression.  During psychiatric treatment in September 
2008, the Veteran reported low mood, no interest in doing 
things, and passive suicidal ideations, but no plans.  The 
psychiatrist noted that the Veteran was diagnosed with 
prostate cancer and had completed radiation treatments.  
Despite his report of passive suicidal ideations, on mental 
status examination, the Veteran denied hallucinations and 
suicidal or homicidal ideation, plan, or intent.  Grooming, 
hygiene, concentration, thought processes, and recent and 
remote memory were normal.  Speech was spontaneous and 
coherent, and affect was pleasant.  Judgment, insight, and 
impulse control were good.  The Axis I diagnoses were PTSD 
and mood disorder secondary to medical condition.  A GAF 
score of 46 was assigned.  A record of psychiatric treatment 
from October 2008 reflects that the Veteran reported no 
change in mood, but his wife described some improvement, 
specifically reporting that the Veteran was staying alert, 
getting out of bed, and able to communicate with his family.  
He denied suicidal ideations or active plans, but indicated 
that he had troubling flashbacks which increased his anxiety.  
Mental status examination, Axis I diagnoses, and GAF score 
were the same the previous month.  In December 2008, the 
Veteran described some improvement in mood, but added that he 
was not at all interested in socializing.  On mental status 
examination, grooming, hygiene, concentration, thought 
processes, and recent and remote memory were normal.  Speech 
was spontaneous and coherent, and affect was pleasant.  The 
Veteran denied hallucinations and suicidal or homicidal 
ideation, plan, or intent.  Judgment, insight, and impulse 
control were fair.  The Axis I diagnoses and GAF score were 
the same as in September and October 2008.  

At the outset, the Board notes that, in addition to PTSD, the 
medical evidence reflects diagnoses of bipolar disorder, 
cognitive disorder, and mood disorder.  Where it is not 
possible to distinguish the effects of a nonservice-connected 
condition from those of a service-connected condition, the 
reasonable doubt doctrine dictates that all symptoms be 
attributed to the veteran's service-connected disability.  
See Mittleider v. West, 11 Vet. App. 181 (1998).  While the 
November 2005 VA examiner made a distinction between symptoms 
attributable to bipolar disorder and cognitive disorder and 
symptoms attributable to PTSD, there is no indication that it 
is possible to distinguish the symptoms from the Veteran's 
various psychiatric disorders as described in the VA and 
private treatment records.  Accordingly, the Board has 
considered all of the Veteran's psychiatric symptoms 
described in these treatment records in evaluating his 
service-connected PTSD.

Collectively, the aforementioned medical evidence reflects 
that, prior to January 7, 2009, the Veteran's PTSD was 
manifested by depressed mood, anxiety, sleep impairment, 
nightmares, and flashbacks.  These symptoms are reflective of 
occupational and social impairment no greater than what is 
contemplated in the currently assigned 30 percent disability 
rating.  

At no point during the period in question has the Veteran's 
overall PTSD symptomatology met the criteria for a rating in 
excess of 30 percent.  In this regard, the medical evidence 
does not show the Veteran to have flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired abstract thinking; or 
other symptoms of PTSD that are characteristic of a 50 
percent rating.  

Rather, speech was spontaneous and at normal rate and speed 
on VA examination in November 2005, was normal in rate, 
pattern, and content in August 2006, and was spontaneous and 
coherent in February and December 2008.  Further, there was 
no evidence of thought disorder on VA examination in November 
2005, and thought processes were normal on subsequent mental 
status examinations.  Although the Veteran had an inability 
to recall intermediate and distant events and dates during 
the November 2005 VA examination, the examiner opined that 
this was less likely than not related to PTSD.  Moreover, 
while the Veteran described impaired memory during VA 
treatment in July 2006, recent and remote memory were normal 
on mental status examinations from January to September 2006, 
and from February to December 2008.  

Additionally, while judgment was described as poor in July 
2006, it was noted to be present on VA examination in 
November 2005, and was consistently described as fair to good 
during all other VA treatment during the period in question.  

Although the Veteran reported that he had ended most of his 
friendships many years prior to his November 2005 VA 
examination, he stated that this was because people would 
take advantage of him and ask him to do things.  He added 
that he saw three of his adult children regularly, and 
described his relationship with his wife of over 40 years as 
stable.  The VA examiner specifically found that the 
Veteran's non-service connected bipolar disorder and 
cognitive disorder were primarily responsible for his social 
and occupational impairment, and described his PTSD symptoms 
as only mild.  Moreover, during VA treatment the same month, 
the Veteran stated that he was involved in social activities.  
While the Veteran testified in May 2008 that he did not go 
out in public a lot, an October 2008 record of treatment 
reflects that the Veteran's wife reported that he was able to 
communicate with his family.  Thus, the medical evidence does 
not demonstrate difficulty in establishing and maintaining 
effective work and social relationships as required for the 
assignment of a 50 percent rating.  

While the Veteran denied panic attacks during the November 
2005 VA examination, the Board has considered the testimony 
of the Veteran's wife, that he experienced panic attacks 
almost every day, and acknowledges that a December 2007 
record of VA treatment reflects that the Veteran had a panic 
attack, and he reported panic attacks during VA treatment in 
June 2008.  However, there is no medical evidence reflecting 
panic attacks more than once a week during the period in 
question, and panic attacks weekly or less often are 
contemplated in the criteria for the 30 percent rating 
currently assigned.  Moreover, the Board notes that, as 
discussed above, the other symptoms contemplated in the 
criteria for a 50 percent rating have not been demonstrated 
during the period in question.   

Additionally, the Board acknowledges that there is some 
evidence of suicidal ideation, as contemplated in the 
criteria for a 70 percent rating, during the period in 
question.  In this regard the Veteran reported suicidal 
thoughts during VA treatment in November 2005 and described 
passive suicidal ideations during VA treatment in November 
2008.  However, he denied suicidal ideation or plan during 
mental status examination in November 2005, and denied 
suicidal ideation, plan, or intent during mental status 
examinations from January to September 2006 and from February 
to May 2008.   Further, he denied suicidal ideation, plan, or 
intent on mental status examination in September, October, 
and December 2008.  Moreover, there is no medical evidence of 
any of the other symptoms contemplated in the criteria for a 
70 percent.  

The Board further finds that none of the GAF scores assigned 
during the period in question, ranging from 46 to 65, alone, 
provides a basis for assigning an initial rating in excess of 
30 percent for PTSD, prior to January 7, 2009.  According to 
DSM-IV, a GAF score ranging from 61 to 70 is indicative of 
some mild symptoms (e.g., depressed mood and mild insomnia) 
OR some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  A GAF score from 51 
to 60 is indicative of moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  In this case, however, as noted above, there is no 
medical evidence of flat affect or circumstantial speech.  
Moreover, while a GAF score ranging from 51 to 60 may be 
indicative of moderate difficulty in social, occupational, or 
school functioning, the Veteran is not working due to a back 
injury, there is no indication that he is in school, and, as 
noted above, difficulty in establishing and maintaining 
effective work and social relationships as contemplated in 
the criteria for a 50 percent rating has not been 
demonstrated.  

While a GAF score from 41 to 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job), the medical evidence of 
record does not reflect that the Veteran exhibited the 
symptoms identified in the DSM-IV as indicative of such a 
score.  In this regard, again, the record reflects that he is 
not working because of a back injury, and the Veteran 
reported that he ended his friendships because people would 
take advantage of him, and ask him to do things.  Moreover, 
the Veteran denied obsessive rituals during the November 2005 
VA examination, and, although there are two reports of 
suicidal ideation during the period in question, the Veteran 
has repeatedly denied suicidal ideation during mental status 
examinations, including those conducted on the same dates as 
his reports of such ideation.  Accordingly, despite the 
assigned GAF scores ranging from 46 to 50, the medical 
evidence does not demonstrate that the criteria for a higher 
rating have been met.    

Finally, the Board has considered that the November 2005 VA 
examiner assigned a GAF score of 40; however, he clearly 
stated that this score was for bipolar disorder, cognitive 
disorder, and PTSD, and assigned a separate score of 61 to 65 
for PTSD.  As the examiner was able to distinguish the GAF 
score attributable to PTSD, the Board finds that 
consideration of entitlement to a higher rating based on a 
GAF score of 40 is not required.  See Mittleider, 11 Vet. 
App. 181.  In any event, as discussed above, the medical 
evidence during the period in question simply does not 
reflect that the criteria for an initial rating in excess of 
30 percent have been demonstrated.  

Based on the foregoing, the Board finds that the Veteran's 
service-connected PTSD symptomatology has more nearly 
approximated the criteria for the 30 percent rather than the 
50 percent rating for the period since the effective date of 
the grant of service connection to January 7, 2009.  See 
38 C.F.R. § 4.7.  As the criteria for the next higher, 50 
percent, rating have not been met during this period, it 
logically follows that the criteria for higher rating of 70 
or 100 percent likewise are not met during this time frame.

2.  Since January 7, 2009

Since January 7, 2009, the Veteran was received VA treatment 
and was afforded a VA examination.  

The Veteran underwent VA examination to evaluate his service-
connected PTSD on January 7, 2009.  The examiner noted that 
the Veteran had last worked in 1977, when he was forced to 
retire due to an on the job back injury.  However, he noted 
that the Veteran spent a good deal of time in the 1980s 
learning to train guard dogs, and was subsequently active in 
a training club, which he left in the mid-1980s because of 
conflicts with other members.  The Veteran did not attribute 
his retirement to symptoms of PTSD, but stated that he likely 
left the dog-training club because of PTSD-related 
irritability.  He attributed his unemployment in the previous 
year to both physical health problems, and to indifference 
and depression, likely associated with PTSD.  In regard to 
social functioning, the Veteran indicated that his wife 
assisted him with a number of routine activities.  He 
described his relationship with one of his adult sons, who 
lived in his house, as highly conflicted.  His other three 
sons and grandchildren visited occasionally.  He reported 
that watching television was his only recreational activity, 
and coming to VA was his only activity outside the home.  In 
regard to treatment, the examiner noted that the Veteran was 
a regular psychiatric outpatient, and was currently on 
medications.  The Veteran did not feel that his medications 
had effectively improved his mood, although he had had no 
severe depressive episodes in the prior three years.  

The Veteran complained of occasional nightmares about Korea, 
which woke him in the middle of the night.  He stated that he 
went to his room when his children and grandchildren visited, 
and was often irritated with his son who lived with him.  He 
reported that he felt unmotivated, was frequently depressed, 
and ruminated about his inability to be productive or 
purposeful.  The examiner noted that the Veteran described 
increased social isolation, in that he avoided his children 
and grandchildren when they visited, he did not belong to any 
clubs or organizations or have any hobbies, and had no close 
friends.  The examiner opined that his social withdrawal and 
lack of interest were at least as likely as not a result of 
PTSD.  

On mental status examination, the Veteran was carelessly 
dressed and groomed, with unremarkable hygiene.  He was 
oriented in all spheres and behavior was appropriate.  Mood 
was dysphoric and affect was congruent with mood and thought 
content.  He did not report suicidal or homicidal ideation, 
intent, or plan.  Speech and thought processes were 
essentially unimpaired.  He described occasional visual 
illusions, but did not report actual hallucinations or 
delusions.  Long term recall was grossly intact, and short 
term recall was mildly impaired.  Attention and concentration 
were adequate.  He did not report obsessions or phobias which 
interfered with normal functioning, but described occasional 
neglect of dress, diet, and other activities of daily living.  
The examiner noted that the Veteran reported relatively 
frequent panic attacks (more than twice a week) and 
complained of frequent middle insomnia.  Judgment and insight 
were present.  

The examiner opined that the Veteran neither displayed nor 
reported signs and symptoms of bipolar II disorder other than 
chronically depressed mood, which was also likely related to 
PTSD.  Therefore, he opined that it was medically impossible 
to evaluate his depression separately from his PTSD related 
symptoms of numbing and avoidance.  He added that the single 
symptom of cognitive disorder, NOS, evident during the 
examination was mild short term memory impairment, which did 
not contribute in any significant way to the Veteran's 
overall impairment, and was not a factor in the GAF score 
assigned.  The examiner also opined that the Veteran's 
reported panic attacks, at least as likely as not, 
represented a progression of PTSD.  He stated that the 
Veteran reported moderate symptoms of PTSD recurring daily 
without remission over the last three years and described 
progressively worsening symptoms beginning in late 2005 or 
early 2006.  He opined that the Veteran had reduced 
reliability and productivity due to PTSD signs and symptoms, 
adding that he reported occasional neglect of activities of 
daily living, social withdrawal, and lack of interest in 
significant activities.  

The Axis I diagnoses were PTSD, chronic, and bipolar II 
disorder, in partial remission.  A GAF score of 44 was 
assigned.  The examiner indicated that this score reflected 
symptoms of PTSD (re-experiencing symptoms, irritability, 
panic attacks, lack of interest in significant activities, 
sleep disturbance) and symptoms of bipolar II disorder 
(depressed mood).  He assigned a GAF score of 43 to 47 in the 
past year, and indicated that the GAF score indicated serious 
impairment in functioning.  The examiner added that it was 
medically impossible to distinguish the symptoms of bipolar 
II disorder from the symptoms of PTSD.  He added that the 
Veteran reported persistently depressed mood, panic attacks 
several times a week, disturbed sleep patterns resulting in 
fatigue during the day, and neglect of personal hygiene and 
appearance because of PTSD, but he did not display 
significantly impaired judgment, impulse control, or thought 
process, and did not report suicidal ideation.  

During VA treatment two days later, the Veteran reported that 
he was not interested in socializing, and avoided holiday 
get-togethers, even with his family.  He denied suicidal 
ideations or active plans, but spoke about troubling 
flashbacks, which increased his anxiety.  On mental status 
examination, grooming, hygiene, attention, concentration, 
thought processes, and recent and remote memory were normal.  
Speech was spontaneous and coherent, and affect was pleasant.  
The Veteran denied hallucinations and suicidal or homicidal 
ideation, plan, or intent.  Judgment, insight, and impulse 
control were fair.  The psychiatrist noted that the Veteran 
remained anhedonic, with marked psychomotor retardation.  The 
Axis I diagnoses were PTSD and mood disorder secondary to 
medical condition and a GAF score of 45 was assigned.  

In a January 2009 letter, the Veteran's private psychiatrist 
wrote that the Veteran had no memory loss, but mood was 
significantly depressed, and he laid in bed for days at a 
time.  He reported that the Veteran had panic attacks with 
tremulousness and shakes on a daily basis.  He described 
sleep as excessive and judgment as fair.  He reported that 
the Veteran was not suicidal and there was no thought 
disorder, but his personal hygiene was poor to fair.  He 
stated that, since his last report, the Veteran's depression 
and anxiety symptoms had decreased, but the frequency of his 
flashbacks was about the same.  The diagnoses were bipolar 
disorder and PTSD, and a GAF score of 25 was assigned.  

Considering the symptoms shown, including panic attacks more 
than once a week, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships, in light of the criteria for the 
General Rating Formula, and affording the Veteran the benefit 
of the doubt, the Board finds that, as of the date of the 
January 2009 VA examination, the criteria for the next 
higher, 50 percent, rating are met.

However, the Board finds that the Veteran's PTSD symptoms do 
not warrant assignment of a rating in excess of 50 percent.  
In this regard, although there is evidence of impairment in 
mood (which was described as dysphoric and depressed) and 
family relations (as the Veteran indicated that he went to 
his room when his children and grandchildren visited, and 
avoided family get-togethers over the holidays), deficiencies 
in the areas of judgment and thinking have not been 
demonstrated.  In this regard, thought processes were 
unimpaired during VA examination, were normal during VA 
treatment, and the private psychiatrist noted that the 
Veteran did not have a thought disorder.  Additionally, 
judgment has been described as no worse than fair.  The 
Veteran is neither working nor in school, therefore, 
deficiencies in those areas are not for consideration.  
Further, the Veteran denied suicidal ideation during the VA 
examination and during VA treatment and the private 
psychiatrist stated that the Veteran was not suicidal.  He 
reported no obsessions during the VA examination.  Speech was 
essentially unimpaired during VA examination and was 
spontaneous and coherent during VA treatment.  The Veteran 
reported only occasional neglect of activities of daily 
living during the VA examination.  Moreover, grooming and 
hygiene were normal during VA treatment, and the private 
psychiatrist described personal hygiene as poor to fair.   
Thus, the medical evidence during the period in question does 
not reflect near-continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively, or neglect of personal appearance and hygiene.  
Further, the Veteran has consistently been described as 
oriented, and impulse control has been described as no worse 
than fair.  Thus, the evidence does not demonstrate that the 
Veteran has symptoms of PTSD which more nearly approximate 
the criteria for a 70 percent rating.  

The Board further finds that the GAF scores assigned do not 
provide a basis for assigning a rating in excess of 50.  The 
Board finds that the GAF scores of 44 and 45 are consistent 
with serious impairment, as the Veteran reported that he has 
no close friends, but are indicative of no greater impairment 
than that contemplated by the 50 percent rating assigned.  
Moreover, although the private psychiatrist assigned a GAF 
score of 25, indicating that behavior is considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day, no job, home, or friends), the 
medical evidence of record during the period in question does 
not reflect that the Veteran exhibited the symptoms 
identified in the DSM-IV as indicative of such a score.  
While the psychiatrist reported that the Veteran laid in bed 
for days at a time, he specifically indicated that he was not 
suicidal and there was no thought disorder.  Moreover, the 
report of a January 2009 VA examination to evaluate the 
Veteran's service-connected left ankle and right knee 
disabilities reflects that the Veteran and his wife reported 
that he was not active at all and stayed in bed on account of 
the severity of his pain, general exhaustion, and being 
burned out after radiotherapy for prostate cancer.  
Additionally, there has been no medical evidence of delusions 
or hallucinations since January 7, 2009.  There is no 
indication that the Veteran is incoherent or has grossly 
inappropriate behavior.  Accordingly, despite the assigned 
GAF score of 25, the medical evidence does not demonstrate 
that the criteria for a rating in excess of 50 percent have 
been met.    

Under these circumstances, the Board finds that the criteria 
for assignment of a 50 percent, but no higher, rating for 
PTSD, from January 7, 2009, are met.  

3.  Both Periods

The above determinations are based upon on consideration of 
applicable provisions of VA's rating schedule.  The Board 
also finds that there is no showing that, at any point since 
the effective date of the grant of service connection, the 
Veteran's service-connected PTSD has reflected so exceptional 
or so unusual a disability picture as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b) (cited in the October 2006 SOC).  

In this regard, the Board notes that the disability has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in any rating assigned).  
Rather, the record reflects that the Veteran stopped working 
in 1977 due to a back injury.  There also is no evidence 
that, at any point since the effective date of the grant of 
service connection, the Veteran's PTSD has necessitated 
frequent periods of hospitalization, or has otherwise 
rendered inadequate the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. 
§ 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Boards finds that, while 
resolution of reasonable doubt the Veteran's favor in 
assigning a 50 percent rating PTSD from January 7, 2009 is 
warranted, the preponderance of the evidence is against 
assignment of an initial rating greater than 30 percent prior 
to that date, or a rating greater than 50 percent after that 
date.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Increased Ratings

As with claims for higher initial ratings, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505, 509-510 (2008).  Each following analysis is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods for the disability at issue.

1.  Left Ankle

Historically, by rating action of July 1954, the RO granted 
service connection and assigned an initial noncompensable (0 
percent) rating for left ankle residuals.  The Veteran filed 
his current claim for an increased rating in August 2005.  In 
the January 2006 rating decision, the RO granted an 
increased, 10 percent, rating pursuant to DC 5271.  This 
diagnostic code provides a 10 percent rating for moderate 
limitation of motion of the ankle, while a 20 percent rating 
is warranted for marked limitation of motion.  38 C.F.R. 
§ 4.71a, DC 5271.  

Standard range of ankle dorsiflexion is from 0 to 20 degrees, 
and plantar flexion is from 0 to 45 degrees.  See 38 C.F.R. 
§ 4.71, Plate II.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the Diagnostic Codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

a.  Prior to January 13, 2009

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that the criteria for a 
rating in excess of 10 percent for the Veteran's service-
connected left ankle disability, prior to January 13, 2009 is 
not warranted.  

Records of VA treatment from November and December 2005 
include a November 2005 left ankle X-ray, which revealed no 
acute fractures or dislocations.  

During VA examination in December 2005, the Veteran gave a 
history of a left ankle injury in service.  He reported that 
he had left ankle pain level 1 on a scale of 0 to 10, and 
denied any stiffness, swelling, heat, redness, instability, 
locking, fatigability, or lack of endurance.  He also denied 
treatment for the left ankle.  On examination, there was a 
varus deformity of the bilateral ankles.  Range of motion 
testing revealed plantar flexion from 0 to 40 degrees and 
dorsiflexion from 0 to 20 degrees.  He described medial joint 
line tenderness on the left ankle.  There was no pain, loss 
of range of motion, lack of endurance, fatigability, or gross 
incoordination on repetitive range of motion testing.  The 
examiner reviewed the November 2005 left ankle X-ray with the 
orthopedic attending, and noted that there was a 
subcentimeter ossification density seen inferior to the 
lateral malleoulus, which might be secondary to a prior 
injury versus an ossification center.  The pertinent 
diagnosis was healed fracture, left ankle.  

Records of VA treatment from December 2005 to July 2008 
include a May 2007 whole body bone scan, which revealed 
degenerative joint disease in the ankles.  

During the May 2008 hearing, the Veteran's wife testified 
that, prior the November 2005 VA examination, the Veteran 
took painkillers so he could get through the examination, and 
did not feel anything because he was overmedicated, thus, 
indicating that the examination did not really reflect the 
severity of his disability.  

Based on the foregoing, the Board finds that, prior to 
January 13, 2009, limitation of motion of the left ankle has 
been no worse than moderate, and, as such, a higher rating 
under DC 5271 is not warranted.  In this regard, range of 
motion testing conducted during the November 2005 VA 
examination revealed full dorsiflexion and plantar flexion 
was only limited by 5 degrees.  As such, the Board finds that 
marked limitation of motion has not been shown.  Moreover, 
there was no pain, loss of range of motion, lack of 
endurance, fatigability, or gross incoordination on 
repetitive range of motion testing.  As such, the Board finds 
that the DeLuca factors do not provide a basis for assignment 
of a rating in excess of 10 percent during the period in 
question.  

The Board also has considered the applicability of 
alternative diagnostic codes for evaluating the Veteran's 
left ankle disability.  In light of the bone scan evidence of 
degenerative changes, the Board has considered entitlement to 
a rating in excess of 10 percent under DC 5003, evaluating 
degenerative arthritis.  Pursuant to this diagnostic code, a 
20 percent rating requires degenerative arthritis established 
by X-ray findings with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
DC 5003.  However, as there is no medical evidence of 
incapacitating episodes of arthritis, the criteria for a 
higher rating under this diagnostic code are not met.  
38 C.F.R. § 4.71a, DC 5003.  

While ratings in excess of 10 percent are available for 
ankylosis of the ankle, ankylosis of the subastragalar or 
tarsal joint in poor weight-bearing position, malunion of the 
os calcis or astragalus with marked deformity, or 
astragelectomy, the diagnostic codes evaluating these 
conditions are simply not applicable to the Veteran's 
service-connected left ankle disability.  It is neither 
contended nor shown that the Veteran's service-connected left 
ankle disability involves any of the aforementioned 
conditions.  As such, an increased rating under any of the 
diagnostic codes rating these conditions is not warranted.  
See 38 C.F.R. § 4.71a, DCs 5270, 5272, 5273, 5274.  

b.  Since January 13, 2009

The service-connected left ankle disability was most recently 
evaluated during VA examination on January 13, 2009.  The 
Veteran did not have many complaints of pain regarding the 
left ankle, although he described permanent, mild swelling, 
and nagging discomfort in the left ankle, without agonizing 
pain.  He reported limited motion of the left ankle 
associated with stiffness, but denied instability, giving 
out, locking, heat, or redness.  He denied flare-ups 
regarding his left ankle disability.  While he reported that 
he used a cane to walk, he added that this was for multiple 
reasons, including his right knee and generalized poor 
health.  

On examination, there was mild swelling of the left ankle, 
but no inflammation or synovial thickening.  There was mild 
diffuse tenderness on palpation.  Range of motion testing 
revealed dorsiflexion to 90 degrees, with 20 degrees loss of 
dorsiflexion.  Plantar flexion was to 20 degrees, at which 
point pain began.  Although the exact degree noted is 
difficult to ascertain from the VA examination report in the 
claims file, it appears that the examiner indicated that the 
Veteran experienced significant pain to 30 degrees.  With 
repetitive motion, the Veteran stated that his left ankle 
felt more flexible; however, he described increased pain and 
fatigue followed by weakness and lack of endurance.  There 
was no incoordination.  Upon questioning, the Veteran stated 
that his left ankle was not as bad, but he generally felt 
fatigued, and repetitive motion of the ankle was mainly 
limited due to pain.  The examiner commented that it would be 
mere speculation to comment regarding additional limitation 
of range of motion on repetitive motion, hence, the factors 
of fatigue, weakness, and lack of endurance could not be 
included.  X-rays of the left ankle revealed no abnormality 
in the ankle joint.  The impression following X-ray was 
apparent pes planus with some degenerative arthrosis at the 
talonavicular and calcaneocuboid joints.  The pertinent 
diagnosis following VA examination was chronic pain syndrome 
left ankle with flatfoot deformity.  

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that, as of the date of the 
January 13, 2009 VA examination, the criteria for he next 
higher, 20 percent, rating are met.  In this regard, range of 
motion testing during the VA examination revealed plantar 
flexion to 30 degrees; however, pain began at 20 degrees, 
less than half of normal plantar flexion.  Thus, resolving 
all doubt in the Veteran's favor, the Board finds that, when 
considering additional functional impairment resulting from 
pain, the Veteran's limitation of plantar flexion more nearly 
approximates marked limitation of motion, as required for a 
20 percent rating.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 
Vet. App. at 204-7.  Accordingly, resolving all reasonable 
doubt in the Veteran's favor, the Board finds that, in light 
of the medical evidence of plantar flexion limited to 20 
degrees with pain, the criteria for a 20 percent rating are 
met. 

While the evidence indicates that an increased rating of 20 
percent is warranted, there is no evidence of ankylosis of 
the ankle, as required for a rating in excess of 20 percent.

Based on the foregoing, the Board finds that the criteria for 
a 20 percent, but no higher, schedular rating for the 
Veteran's residuals of left ankle injury are met, effective 
January 13, 2009.  

c.  Both Periods

The above determinations are based upon on consideration of 
applicable provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that the Veteran's 
service-connected residuals of left ankle injury have 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b) (cited in 
the October 2006 SOC).  In this regard, the Board notes that 
the disability has not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
any rating assigned).  Rather, as noted above, the record 
reflects that the Veteran stopped working in 1977 due to a 
back injury.  There also is no objective evidence that the 
disability has warranted frequent periods of hospitalization 
since the date of the claim for an increased rating, or that 
the disability has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. 
§ 3.321(b)(1) have not been met.  See Bagwell, 9 Vet. App. at 
338-9; Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 
227.

For all the foregoing reasons, a 20 percent, but no higher, 
rating for the Veteran's residuals of a left ankle injury is 
warranted.  The  Board has resolved reasonable doubt the 
Veteran's favor in determining that a 20 percent rating from 
January 13, 2009 is warranted, but finds that the 
preponderance of the evidence is against assignment of a 
rating greater than 10 percent prior to that date, or a 
rating greater than 20 percent after that date.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 53-56.

2.  Right Knee

a.  Prior to July 28, 2006

Historically, by rating action of July 1954, the RO granted 
service connection and assigned an initial noncompensable (0 
percent) rating for right knee injury residuals.  The Veteran 
filed his current claim for an increased rating in August 
2005.  In the January 2006 rating decision, the RO continued 
the noncompensable rating, pursuant to DC 5257.  In an 
October 2006 rating decision, the RO granted an increased 
rating of 10 percent, effective August 9, 2005 (the date of 
the claim for an increased rating), pursuant to DC 5260.  

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

The Rating Schedule provides for ratings of 0, 10, 20, or 30 
percent where there is limitation of flexion of the leg to 
60, 45, 30, or 15 degrees, respectively, and for ratings of 
0, 10, 20, 30, 40, or 50 percent for limitation of extension 
of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  
38 C.F.R. § 4.71a, DCs 5260, 5261.  

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DCs 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 
63,604 (1997).  The General Counsel subsequently clarified 
that for a knee disability rated under DC 5257 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion under DC 5260 or 
DC 5261 need not be compensable but must at least meet the 
criteria for a zero-percent rating.  A separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under DCs 5260 and 5261.  VAOPGCPREC 
9-2004 (2004).  

On VA examination in December 2005, the Veteran gave a 
history of a right knee injury in service.  He added that he 
underwent arthroscopic knee surgery two years earlier, with 
debridement of cartilage.  He stated that it was recommended 
that he have his right kneecap replaced, but he refused.  The 
Veteran rated his current level of right knee pain as 81/2 to 9 
out of 10, and described weakness, stiffness, swelling, heat, 
and instability.  He added that the right knee locked up on 
rare occasions, and had to use Vioxx and Celebrex, but was 
currently on no treatment.  He added that he experienced 
right knee flare-ups with pain level 10 out of 10 every 
morning and sometimes all day.  He stated that he used a 
walker in the morning, and stayed in bed for 50 days at a 
time; however, the examiner opined that the Veteran's 
diagnosis of bipolar disorder was the cause of his chronic 
bedrest.  The Veteran denied any dislocation or subluxation.  

Examination revealed a varus deformity of the knees.  Range 
of motion testing revealed right knee flexion from -5 degrees 
to 90 degrees, with pain at 70 degrees.  The Veteran was able 
to do repetitive range of motion testing without increased 
pain in the right knee, although he complained of back pain.  
There was no gross incoordination, loss of range-of-motion, 
fatigability, or lack of endurance.  The right knee was 
tender medially on the medial joint line and on the patella 
with positive crepitation.  There was no instability on 
examination.  The examiner reviewed a right knee X-ray with 
the orthopedic attending, and noted that the X-ray revealed 
mild medial compartment narrowing, marked joint space 
narrowing of the patellofemoral joint, and a faint density in 
the distal femur that may be chondrocalcinosis.  The 
impression was degenerative changes of the right knee joint.  
The pertinent diagnosis following VA examination was advanced 
osteoarthritis of the patellofemoral joint of the right knee.  

Records of VA treatment from September 2005 to December 2006 
include complaints regarding and treatment for the right 
knee.  In July 2006, the Veteran complained of pain in the 
right knee, with instability, for which he used a cane.  He 
added that he also had balance problems, with recent falls.  
Examination of the right knee revealed slight flexion 
contracture of 3 to 5 degrees, with no effusion.  There was 
tenderness over the superior and medial aspect of the knee 
joint, and flexion was to 115 degrees, at which point pain 
began.  There were positive menisceal compression signs for 
medial meniscus, and some crepitus.  X-rays revealed moderate 
advanced degenerative joint disease of the right knee.  The 
impression was bilateral degenerative joint disease of the 
knees, moderately advanced, right more symptomatic.  A 
Palumbo brace was ordered for the right knee, and total knee 
replacement was discussed.  The impression following X-ray of 
the right knee in July 2006 was moderately advanced 
degenerative joint changes.  

Considering the evidence of record in light of the above-
noted legal authority, the Board finds that assignment of 
rating in excess of 10 percent for the Veteran's service-
connected right knee disability, prior to July 28, 2006, is 
not warranted.   

As indicated above, while the Veteran has complained of right 
knee pain, the objective medical evidence during the period 
in question demonstrates right knee extension limited to no 
more than 5 degrees and right knee flexion limited to no less 
than 90 degrees.  In this regard, range of motion testing of 
the right knee during VA examination in December 2005 was 
from -5 to 90 degrees, while flexion during VA treatment in 
July 2006 was to 115 degrees.  These findings do not warrant 
assignment of even a compensable rating for the right knee 
under DC 5260 or 5261, let alone for a rating in excess of 10 
percent.  This evidence also provides no basis for assignment 
of separate ratings for limited flexion and extension.  See 
VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  

The December 2005 VA examiner noted that the Veteran 
experienced pain at 70 degrees of flexion.  However, even 
considering pain, flexion to 70 degrees does not warrant 
assignment of even a compensable rating under DC 5260.  
Moreover, examiner noted that the Veteran was able to do 
repetitive range of motion testing without increased pain in 
the right knee, and there was no gross incoordination, loss 
of range-of-motion, fatigability, or lack of endurance.  
Thus, 38 C.F.R. §§ 4.40 and 4.45 and DeLuca provide no basis 
for assignment of a rating in excess of 10 percent for the 
right knee under DC 5260 or 5261.  

The Board has considered the X-ray evidence of degenerative 
joint disease in the right knee.  Given the Veteran's slight, 
albeit noncompensable, limitation of motion in the right 
knee, and complaints of painful flexion, as evidenced on VA 
examination in December 2005, a 10 percent rating for the 
right knee, the maximum rating for a single, major joint, is 
assignable under DC 5003.  38 C.F.R. § 4.71a, DC 5003.  The 
Board points out that the 10 percent rating assigned for the 
right knee in this case, is consistent with the provisions of 
38 C.F.R. §§ 4.40 and 4.45, DeLuca, as well as the intention 
of the rating schedule, to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  See 38 C.F.R. § 4.59.  However, no higher rating is 
assignable during the period in question.  

A rating in excess of 10 percent is available pursuant to DC 
5257, which provides ratings of 10, 20, and 30 percent for 
recurrent subluxation or lateral instability of the knee 
which is slight, moderate, or severe, respectively.  
38 C.F.R. § 4.71a, DC 5257.  

While the Board recognizes the Veteran's subjective 
complaints of instability, objective medical findings have 
shown no recurrent subluxation or lateral instability in the 
right knee.  In this regard, there was no instability on VA 
examination in December 2005.  As such, there is no basis for 
assignment of a rating in excess of 10 percent for the right 
knee under DC 5257.  Further, in light of the medical 
evidence, the record also does not support assignment of a 
separate compensable rating for the right knee on the basis 
of arthritis and instability.  See VAOPGCPREC 23-97; 
VAOPGCPREC 9-98.  

Moreover, no other diagnostic code provides a basis for 
assignment of a rating in excess of 10 percent for the right 
knee.  Disabilities of the knee and leg are rated under 
38 C.F.R. § 4.71a, DCs 5256-5263; however, several of these 
diagnostic codes are simply not applicable to the Veteran's 
service-connected right knee disability.  It is neither 
contended nor shown that the Veteran's service-connected 
right knee disability involves ankylosis, dislocated 
semilunar cartilage, or impairment of the tibia and fibula.  
As such, consideration of the disability under DCs 5256, 
5258, or 5262, respectively.  See 38 C.F.R. § 4.71a.

b.  From July 28, 2006 to January 13, 2009

Records of VA treatment from July 28, 2006 to January 2009 
include a record of physical therapy treatment from July 28, 
2006 which reflects that range of motion of the bilateral 
lower extremities was within functional limits, except right 
knee extension which was -20 degrees.  Physical therapy 
treatment the following month again revealed right knee 
extension to -20 degrees.  A May 2007 whole-body bone scan 
revealed degenerative joint disease in the knees.  

During the May 2008 hearing, the Veteran's wife testified 
that he had taken pain medications prior to the November 2005 
VA examination, and so did not feel anything because he was 
overmedicated.  She added that the Veteran's leg gave out, 
but she was not sure whether it was the right or the left.  

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that, as of July 28, 2006, 
the criteria for a higher, 30 percent, rating are met.  See 
38 C.F.R. § 4.71a, DC 5261.  In this regard, records of 
physical therapy treatment in both July and August 2006 noted 
right knee extension was -20 degrees.  Accordingly, resolving 
all reasonable doubt in the Veteran's favor, the Board finds 
that, in light of the medical evidence of extension limited 
to 20 degrees, the criteria for a 30 percent rating are met. 

While the evidence indicates that an increased rating of 30 
percent is warranted, there is no evidence of extension 
limited to 30 degrees, as required for a rating in excess of 
30 percent.  

The Board also has considered the Veteran's functional 
impairment due to pain and other factors.  However, the 
medical evidence during the period in question simply does 
not reflect any functional loss due to pain, weakness, excess 
fatigability, or incoordination.  As such, the Board finds 
that the DeLuca factors do not provide a basis for assignment 
of a rating in excess of 30 percent during the period in 
question.  

Additionally, there is no medical evidence of any limitation 
of flexion during the period in question; rather, range of 
motion in the bilateral lower extremities was within 
functional limits during physical therapy treatment in July 
and August 2006, with the only exception being limitation of 
right knee extension, as described above.  Accordingly, a 
separate rating for limitation of flexion is not warranted 
during the period in question.  See VAOPGCPREC 9-2004 (2004).  

Moreover, no other diagnostic code provides a basis for 
assignment of a rating in excess of 30 percent during the 
period in question.  In this regard, there is no medical 
evidence of ankylosis or nonunion of the tibia and fibula.  
As such, consideration of an increased rating under either DC 
5256 or 5262 is not warranted.  See 38 C.F.R. § 4.71a.  

c.  Since January 13, 2009

In a March 2009 rating decision, the AMC granted an 
increased, 20 percent, rating for right knee injury 
residuals, effective January 13, 2009, pursuant to DC 5261.  
See 38 C.F.R. § 4.71a, DC 5261.  

During VA examination on January 13, 2009, the Veteran 
indicated that he had right knee pain level 7 on a scale of 0 
to 10, with stiffness, swelling, weakness, giving way, 
fatigue, and lack of endurance.  In regard to fatigability 
and lack of endurance, he commented that he was not sure what 
role his recent prostate cancer with radiation therapy had to 
play, as he was completely exhausted.  He denied any history 
of redness or inflammatory type swelling, but felt that his 
right knee gave out.  The Veteran described flare-ups anytime 
he walked a few yards, and, so, he avoided walking.  He 
denied any recurrent dislocation, but stated that his right 
knee gave out quite frequently and pointed to a healing 
abrasion over the right knee indicative of a fall.  He added 
that he frequently fell due to generalized weakness combined 
with knee problems, and left ankle problems, but mainly due 
to exhaustion from recent radiotherapy and treatment of 
prostate cancer.  

On examination, there was mild swelling of the right knee 
joint, but no signs of any inflammation.  The knee was kept 
bent in flexion and could not be extended.  There were non-
tender, mobile scars of arthroscopic surgery, but no scars of 
arthrotomy.  There was tenderness on palpation along the 
medial and lateral joint line.  Range of motion testing 
revealed flexion from the 15 degree flexion deformity to 70 
degrees, with pain starting at 50 degrees.  The examiner 
commented that it was difficult to move the patella due to 
osteoarthritis, and that pain in the right knee joint was 
increased from 70 to 90 degrees on passive range of motion.  
He added that there was increased pain from 50 to 90 degrees 
followed by fatigue, weakness, and lack of endurance, with no 
incoordination.  The examiner stated that it would be 
amounting to speculation if this fatigue and weakness were 
attributed to the knee problem or generalized exhaustion on 
the part of the Veteran due to his age followed by treatment 
for prostate cancer.  The Veteran refused to perform 
repetitive range of motion testing, as he said he would have 
increased pain.  The examiner noted that the knee was found 
to be stable with stress test, adding that there was mild 
age-related laxity of the medial collateral ligament.  
Anterior and posterior drawer tests were negative.  The 
examiner reviewed a right knee X-ray, which revealed advanced 
degenerative changes of the medial joint compartment.  The 
pertinent diagnosis was advanced degenerative disease of the 
right knee.  

Considering the evidence of record in light of the above-
noted legal authority, the Board finds that assignment of 
rating in excess of 20 percent for the Veteran's service-
connected right knee disability is not warranted.     

As indicated above, range of motion of the right knee was 
from 15 to 70 degrees on January 13, 2009.  The 20 percent 
rating currently assigned is consistent with extension 
limited to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5261.  
There is simply no medical evidence of extension limited to 
20 degrees since January 13, 2009, as required for a higher 
rating under DC 5261.  The Board also has considered the 
Veteran's functional impairment due to pain and other 
factors.  However, even considering functional impairment, 
the medical evidence during the period in question simply 
does not reflect that the Veteran had right knee extension 
limited to 20 degrees or more.  Rather, the VA examiner 
indicated that pain began at 50 degrees of flexion.  As such, 
the Board finds that the DeLuca factors do not provide a 
basis for assignment of a rating in excess of 20 based on 
limitation of extension.  

These findings also do not warrant assignment of a separate 
rating for limited flexion.  In this regard, even considering 
pain, there is no evidence of right knee flexion limited to 
45 degrees, as required for a compensable rating pursuant to 
DC 5260.  See 38 C.F.R. § 4.71a, DC 5260.  

The Board also finds that there is no objective evidence of 
instability of the right knee since January 13, 2009; rather, 
the knee was described as stable with stress testing on VA 
examination.  While there was mild laxity of the medial 
collateral ligament, the examiner specifically described such 
laxity as age-related (as opposed to related to the service-
connected right knee disability).  Accordingly, a separate 
evaluation is not warranted for both arthritis and 
instability of the knee.  See VAOPGCPREC 23-97; VAOPGCPREC 9-
98.  

In addition, there is no medical evidence of ankylosis, or 
impairment of the tibia or fibula.  See 38 C.F.R. § 4.71a, 
DCs 5256, 5262.  As such, consideration of a higher rating 
under either DCs 5256 or 5262 is not warranted.  See 
38 C.F.R. § 4.71a. 

c.  All Periods

In addition, the Board notes that DC 5259 provides a maximum 
rating of 10 percent for symptomatic removal of semilunar 
cartilage.  38 C.F.R. § 4.71a, DC 5259.  While the Veteran 
underwent a partial endoscopic medial meniscectomy of the 
right knee in April 2002, and is symptomatic, his symptoms, 
namely, limitation of motion with pain, are being separately 
evaluated.  It would constitute pyramiding to evaluate the 
same symptoms separately under DC 5259 during any period in 
question.  See 38 C.F.R. § 4.14.

The Board has also considered whether a separate rating is 
warranted for associated surgical scarring on the right knee.  
However, there is no objective evidence that such scarring is 
deep, unstable, painful on examination, exceeds 144 square 
inches, or causes limitation of motion or function of the 
right knee.  Therefore, a separate rating for surgical 
scarring is not warranted.  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994); 38 C.F.R. § 4.118, DCs 7801-7805.

Additionally, the Board finds that there is no showing that 
the Veteran's service-connected residuals of right knee 
injury have reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) 
(cited in the October 2006 SOC).  In this regard, the Board 
notes that the disability has not objectively been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in any rating assigned).  Rather, as noted 
above, the record reflects that the Veteran stopped working 
in 1977 due to a back injury.  There also is no objective 
evidence that the disability has warranted frequent periods 
of hospitalization since the date of the claim for an 
increased rating, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell, 9 Vet. App. at 338-9; Floyd, 9 Vet. App. at 96; 
Shipwash, 8 Vet. App. at 227.

For all the foregoing reasons, a 30 percent but no higher 
rating for the Veteran's residuals of a right knee injury is 
warranted from July 28, 2006 to January 13, 2009.  The Board 
has resolved reasonable doubt the Veteran's favor in 
determining that a 30 percent rating is warranted from July 
28, 2006 to January 13, 2009, but finds that the 
preponderance of the evidence is against assignment of a 
rating greater than 10 percent prior to July 28, 2006, a 
rating in excess of 30 percent from July 28, 2006 to January 
13, 2009, or a rating in excess of 20 percent since January 
13, 2009.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.




ORDER

An initial rating in excess of 30 percent for PTSD for the 
period prior to January 7, 2009, is denied. 

A 50 percent rating for PTSD, from January 7, 2009, is 
granted, subject to the legal authority governing the payment 
of VA compensation.  

A rating in excess of 10 percent for service-connected 
residuals of a left ankle injury with arthritis for the 
period prior to January 13, 2009, is denied. 

A 20 percent rating for service-connected residuals of a left 
ankle injury with arthritis, from January 13, 2009, is 
granted, subject to the legal authority governing the payment 
of VA compensation.  

A rating in excess of 10 percent for service-connected 
residuals of a right knee injury, prior to July 28, 2006, is 
denied.  

A 30 percent rating for service-connected residuals of a 
right knee injury, from July 28, 2006 to January 13, 2009, is 
granted, subject to the legal authority governing the payment 
of VA compensation.  

A rating in excess of 20 percent for service-connected 
residuals of a right knee injury, based on limitation of 
extension, from January 13, 2009, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


